 Case 3:20-cv-12176-RHC-DRG ECF No. 4, PageID.39 Filed 12/02/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

BRIAN JAMES DABNEY,                                            Case No. 3:20-cv-12176
NO. 572988,                                                    Hon. Robert H. Cleland


                               Plaintiff,
v.

HEIDI WASHINGTON,
ET AL,

                        Defendants.
____________________________________/

ORDER TRANSFERRING CASE TO THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF MICHIGAN

        Plaintiff Brian James Dabney is a Michigan prisoner incarcerated at the Baraga Maximum

Correctional Facility. The pro se complaint names MDOC Director Heidi Washington, Baraga

Correctional Facility Warden Daniel LeSatz, Ionia Correctional Facility Warden John Davids, and

MDOC Hearings Administrator Richard D. Russell as Defendants. The complaint asserts that

Plaintiff is imprisoned under a false identity, that he is actually a Brazilian citizen, and that his

rights were violated by Defendants in various ways when he sought his transfer to Brazilian

authorities.

        The determination of the proper venue for a civil action in federal court is generally

governed by 28 U.S.C. § 1391. Relevant here, the statute provides that a civil action may be

brought in (1) a judicial district in which any defendant resides; or (2) a judicial district in which

a substantial part of the events or omissions giving rise to the claim occurred. 28 U.S.C. 1391(b)).

If venue is improper in the district where a case is filed, but would be proper in another district, “a
 Case 3:20-cv-12176-RHC-DRG ECF No. 4, PageID.40 Filed 12/02/20 Page 2 of 3




district court has the power to sua sponte transfer [the] case.” Cosmichrome, Inc. v. Spectra

Chrome, LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

       Plaintiff’s facility is located in Baraga County, Michigan, where Defendant LeSatz is

located. The events giving rise to the complaint are also alleged to have occurred in Baraga County.

Defendants Washington and Russell are located in Ingham County. Defendant Davids is located

in Ionia County. Baraga, Ingham, and Ionia Counties are part of the Western District of Michigan.

28 U.S.C. § 102(b). Because there is no apparent basis for venue to lie in this district, but there are

facts in the complaint suggesting that venue would be proper in the Western District, the Court

finds that the interests of justice would be served by transferring the case to the district where it

should have been filed in the first instance. 28 U.S.C. § 1406(a).

       IT IS ORDERED that this case be transferred to the United States District Court for the

Western District of Michigan pursuant to 28 U.S.C. §1406(a).

       It is noted that this Court has not decided Plaintiffs’ motion to proceed in forma pauperis,

nor has the Court reviewed Plaintiffs’ complaint under 28 U.S.C. §§ 1915(e)(2), 1915A, or under

42 U.S.C. §1997e(c).

       SO ORDERED.

                                               s/R. Steven Whalen
                                               R. Steven Whalen
                                               United States Magistrate Judge
Dated: December 2, 2020




                                                  2
Case 3:20-cv-12176-RHC-DRG ECF No. 4, PageID.41 Filed 12/02/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 2, 2020 electronically and/or by U.S. mail.


                                                s/Carolyn M. Ciesla
                                                Case Manager




                                            3
